DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/JP2015/056139 filed 03/03/2015, which claims benefit of the Japanese Application No. JP2014-115719, filed 06/04/2014, has been received and acknowledged. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/21/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, the claim has been amended to recite “…and wherein the rare earth thin film magnet has a composition of NdXFe14B, where X is a number that satisfies 2.6 to 2.7”. However, the instant specification only recites that only the target for forming a rare earth thin film possess this compositional characteristic and not the rare earth thin film magnet that is produced from the target used within the process. This is supported by the areas cited by applicant within the arguments, e.g., page 4, lines 13-14, and page 6, line 33 through page 7, line 10. Furthermore, these cited areas and all of the examples within the specification explain and show that the variance of the target composition results in a variance of the α-Fe phase that accompanies the formed Nd2Fe14B phase and the Nd2Fe14B phase being formed regardless of the target compositional variance. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Regarding Claim 10, the claim is considered to be indefinite as the examiner is unsure how the rare earth thin film magnet could possibly have a composition of NdXFe14B, where X is a number that satisfies 2.6 to 2.7 when, as clearly stated within Claim 1 - “the rare earth thin film magnet has a texture consisting of an α-Fe phase and a Nd2Fe14B phase”, and furthermore, as clearly stated within Claim 10 - “the matrix phase being configured from grains of the Nd2Fe14B phase”. Thus, nowhere within the claims is the presence of more than 2 at% Nd, and nowhere within the specification is evidence that one of ordinary skill could somehow acquire a composition that includes more than 2 at% Nd. As previously pointed out, the specification supports that a target may have varying amounts of Nd, however this results in a variance of the α-Fe phase and in no way provides one of ordinary skill with the ability to produce an alloy that possesses a composition of NdXFe14B, where X is a number that satisfies 2.6 to 2.7. The examiner is unable to provide a reasonable interpretation of this claim in light of the above arguments. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Specifically, the claim fails to further limit the composition of the rare earth thin film magnet by broadening the composition from Nd2Fe14B to Nd2.6-2.7Fe14B. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (Sato, Suguru. “Analysis of Coercive Force Mechanism in Soft and Hard Magnetic Materials with Nanocrystalline Structure.” University of Tsukuba Daigakuin, 2012, pp. 91–98, previously cited) in view of Fukunaga (Fukunaga, H., et al. “Effect of Laser Beam Parameters on Magnetic Properties of Nd–Fe–B Thick-Film Magnets Fabricated by Pulsed Laser Deposition” Journal of Applied Physics, vol. 109, no. 7, (2011), pp 07A758 through 07A758-3, previously cited) and Araki (U.S. Patent No. 5,676,998, previously cited).

Regarding Claim 1, Sato teaches a rare earth thin film magnet having Nd, Fe, and B as essential components (Title Page 1). Sato teaches the rare earth thin film magnet having a texture consisting of an α-Fe phase and a Nd2Fe14B phase which are alternately arranged three-dimensionally within the texture (Figure 4.1, Page 95; Title Page 1). Further, Sato teaches each of the α-Fe phase and the Nd2Fe14B phase have an average crystal grain size of 10 nm to 20 nm (Page 92; Title Page 1). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
However, Sato is silent to the rare earth thin film magnet’s thickness. Further Sato is silent to the rare earth thin film magnet having a maximum energy product (BH)max of 90 kJ/m3 or more and 130 kJ/m3 or less along with a residual magnetization of 0.99T or more and 1.05T or less, and a coercivity of 386 kA/m or more and 446 kA/m or less.
Fukunaga teaches an overview into the effects of laser beam parameters on the magnetic properties of Nd-Fe-B thick-film magnets fabricated by pulsed laser deposition (Abstract, Page 07A758-1). Similar to Sato, Fukunaga teaches a rare earth thin film magnet having a texture in which an α-Fe phase and a Nd2Fe14B phase are present (Figure 1; Page 07A758-2). Further, Fukunaga teaches the aforementioned rare earth thin film magnets having film thicknesses of between 10-60 µm thick (Page 07A758-1, Column 2) resulting from high deposition rates and possessing reliably reproducible magnetic properties (Page 07A758-2, Column 2 through 07A758-3). However, the Fukunaga does not teach a maximum energy product (BH)max being 90 kJ/m3 or more and 130 kJ/m3 or less.
Araki teaches a thin film magnet and production method thereof, comprising a magnet of which the main phase is Nd2Fe14B (Column 2, Lines 47-59). Further Araki teaches the aforementioned thin film magnet having a maximum energy product (i.e., (BH)max) of greater than 120 kJ/m3 (Column 2, Line 58). Thus, the examiner points out that this aspect of the claim would have been obvious because a person of ordinary skill in the art would have been motivated the combine the prior art to achieve the claimed feature and that there would have been a reasonable expectation of success in achieving a maximum energy product (BH)max between 90 kJ/m3 and 130 kJ/m3, since the knowledge of a Nd2Fe14B main phase having a maximum energy product (BH)max value within this range was known within the prior art, and is general knowledge. Furthermore, Araki teaches the aforementioned thin film magnet has a high residual magnetization or coercive force of which is greater than that of bonded magnets or conventional thin film magnets. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thin film magnet of Sato by incorporating film thicknesses of between 10-60 µm thick as taught by Fukunaga with the motivation of achieving reliably reproducible magnetic properties and to further incorporate the concepts of Araki with the motivation of achieving  high residual magnetization or coercive force values greater than that of bonded magnets or conventional thin film magnets. 
With respect to the feature of a residual magnetization of 0.99T or more and 1.05T or less, and a coercivity of 386 kA/m or more and 446 kA/m or less, the examiner asserts that if one were to use the concepts of Fukunaga and Araki with the teachings of Sato, one would appreciate that the structure of Sato as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that a residual magnetization of 0.99T or more and 1.05T or less along with a coercivity of 386 kA/m or more and 446 kA/m or less would exist. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (Sato, Suguru. “Analysis of Coercive Force Mechanism in Soft and Hard Magnetic Materials with Nanocrystalline Structure.” University of Tsukuba Daigakuin, 2012, pp. 91–98, previously cited) in view of Fukunaga (Fukunaga, H., et al. “Effect of Laser Beam Parameters on Magnetic Properties of Nd–Fe–B Thick-Film Magnets Fabricated by Pulsed Laser Deposition” Journal of Applied Physics, vol. 109, no. 7, (2011), pp 07A758 through 07A758-3, previously cited) and Araki (U.S. Patent No. 5,676,998, previously cited) as applied to Claim 1, and further in view of Jostes (DE-3915446-A1) using Popov (Popov, A. G., et al. “Preparation of High-Power Permanent Magnets from Platelike Nd-Fe-B Alloys.” The Physics of Metals and Metallography, vol. 109, no. 3, 2010, pp. 238–246, previously cited) as an evidentiary reference.

Regarding Claim 10, Sato is relied upon for the reasons given above in addressing Claim 1. However, Sato is silent to the limitation of grains of an α-Fe phase being arranged in striped shapes which are dispersed within a matrix phase of the texture, the matrix phase being configured from grains of a Nd2Fe14B phase.
However, the examiner points out, with respect to the limitation wherein grains of the α-Fe phase are arranged in striped shapes which are dispersed within a matrix phase of the texture, the matrix phase being configured from grains of a Nd2Fe14B phase, this is a commonly observed feature within Nd2Fe14B magnets due to the peritectic reaction between α-Fe crystals and the liquid phase during processing, of which causes the appearance of dendritic α-Fe structure, further evidenced by Popov (Page 239, Column 1, Paragraph 2), and illustrated below within Figure 1. 


    PNG
    media_image1.png
    381
    728
    media_image1.png
    Greyscale

Figure 1 - An illustration of the dendritic, columnar nature of α-Fe within a Nd2Fe14B matrix. 

Thus, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
With respect to the limitation of “and wherein the rare earth thin film magnet has a composition of NdXFe14B, where X is a number that satisfies 2.6 to 2.7”, none of the aforementioned references teach this composition. 
Jostes teaches a NdFeB magnet (paragraph [0001]). Jostes teaches the composition shown below within Table I (Claim 1). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). While Jostes does not provide an explicit teaching as to why this compositional range may be advantageous, the examiner points out that this limitation would have been obvious because a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success. The source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense, as exemplified by Jostes. 

Table I – A comparison of the composition of Claim 10 to the prior art Jostes (DE-3915446-A1).
Reference
NdWt %
FeWt %
BWt %
Claim 10
32.12 - 32.95
66.96 - 66.14
0.93 - 0.91
Jostes
28 - 35
Balance
0.9 - 1.2

	

Regarding Claim 12, Sato is relied upon for the reasons given above in addressing Claim 1. However, Sato is silent to the limitation of grains of an α-Fe phase being arranged in striped shapes which are dispersed within a matrix phase of the texture, the matrix phase being configured from grains of a Nd2Fe14B phase, and wherein the rare earth thin film magnet is produced by pulsed laser deposition using a target which has a composition of NdXFe14B, where X is a number that satisfies 2.6 to 2.7.
Fukunaga teaches a rare earth thin film magnet being produced by pulsed laser deposition using a target which has a composition of NdXFe14B, where X is a number that satisfies 2.6 to 2.7 (page 07A758-1, column 1, Experimental Procedures). "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2131.03. Fukunaga teaches this target composition, in addition to the laser processing parameters, result in magnets having reproducible magnetic properties at high deposition rates (pages 07A758-2 through 07A758-3, Results and Discussion). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sato with the concepts of Fukunaga with the motivation of producing a rare earth magnet with thicknesses of 5 µm or more having reproducible magnetic properties. 
With respect to the limitation wherein grains of the α-Fe phase are arranged in striped shapes which are dispersed within a matrix phase of the texture, the matrix phase being configured from grains of a Nd2Fe14B phase, the examiner points out this is a commonly observed feature within Nd2Fe14B magnets due to the peritectic reaction between α-Fe crystals and the liquid phase during processing, of which causes the appearance of dendritic α-Fe structure, further evidenced by Popov (Page 239, Column 1, Paragraph 2), and illustrated above within Figure 1.
Thus, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
With respect to the limitation of “and wherein the rare earth thin film magnet is produced by pulsed laser deposition using a target which has a composition of NdXFe14B, where X is a number that satisfies 2.6 to 2.7”, the examiner points out that this limitation is considered to be a product-by-process limitation and will be treated as such. Accordingly, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). Furthermore, when the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Response to Arguments
Applicant’s arguments regarding the rejection of Claim 1 under 35 U.S.C. § 103 over Sato (Sato, Suguru. “Analysis of Coercive Force Mechanism in Soft and Hard Magnetic Materials with Nanocrystalline Structure.” University of Tsukuba Daigakuin, 2012, pp. 91–98) in view of Fukunaga (Fukunaga, H., et al. “Effect of Laser Beam Parameters on Magnetic Properties of Nd–Fe–B Thick-Film Magnets Fabricated by Pulsed Laser Deposition” Journal of Applied Physics, vol. 109, no. 7, (2011), pp 07A758 through 07A758-3) and Araki (U.S. Patent No. 5,676,998) have been fully considered but are not persuasive. 
Applicant argues that one of ordinary skill in the art would have no common sense reason, rational underpinning, or motivation to look to a secondary reference for a teaching of the rare earth thin film magnet’s thickness, specifically Fukunaga’s disclosed film thickness. The examiner respectfully disagrees and points out that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Fukunaga provides the motivation of achieving reliably reproducible magnetic properties, due in part to the films thickness (e.g., Introduction, paragraph 3; Page 07A758-2, Column 2 through 07A758-3).
Applicant argues the composition of Fukunaga differs from that of Sato and the instant composition. The examiner points out that Fukunaga is not relied upon to teach these compositions, but is only used to show that rare earth films of greater than 5 µm were known within the prior art and were capable of possessing reliably reproducible magnetic properties. The fact that the composition of Fukunaga contains Nd2O3 is irrelevant, and the citation of Fukunaga with respect to this composition was included merely to support to relevance of the piece of prior art as a whole in relation to the instant application. 
Applicant argues that Fukunaga does not teach a nanocomposite film. The examiner respectfully points out that Sato is relied upon to teach this limitation. 
Applicant argues that Fukunaga’s teachings include the importance of the defocusing rate, and spot size to realize an improvement in the reproducibility of magnetic properties, and that the film thickness is not a factor with respect to this feature. The examiner is not persuaded by this argument however and respectfully points out that the film thickness is inherently linked to the defocusing rate and spot size, as pointed out by the areas cited by the applicant within the arguments on pages 7-8, and since these features are inherently linked to one another, the result being an improvement in the reproducibility of magnetic properties must also be linked to, at the very minimum, the film thickness. Furthermore, the examiner respectfully points out that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the suggestion is that film thicknesses between 10-60 µm thick possess reproducible magnetic properties. 
Applicant argues that Popov teaches away from the claimed invention by stating that only when the Nd content is less than 32 wt%, a Nd2Fe14B phase is formed based on peritectic reaction of the α-Fe crystals and liquid, and a dendritic α-Fe structure is generated. The examiner is unpersuaded by this argument and is frankly unsure how the applicant is interpreting Popov in this fashion. The examiner is only able to conclude the applicant may be implying that Popov teaches that above 32 wt%, α-Fe would not be present. However, this interpretation is not persuasive as clearly Popov is teaching the appearance of “course-grained” dendritic α-Fe structures, meaning the stoichiometry is in a state that favors the formation of α-Fe, a phenomenon similar to what the applicant is describing in paragraph [0020] of the instant specification. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735